Title: From Alexander Hamilton to David Strong, 7 November 1799
From: Hamilton, Alexander
To: Strong, David


          
            Sir,
            N York Novr. 7. 1799
          
          The father of John Dover having procured a substitute I have concluded to discharge him. He is to be discharged accordingly. I am informed that he enlisted under the name of John Thompson, and that he still pases by that name. He belongs to Capn. McClay’s company, and is now at Detroit.
          Direct communication between you and myself will from this time now cease, and you will direct address your letters to Col. Hamtramck who has the immediate command of the Northern posts under General Wilkinson.
          With considn
          Commanding Officer at Detroit—
        